UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2207



DORIS PREVETTE,

                                              Plaintiff - Appellant,

          versus


KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Statesville. Lacy H. Thornburg, Dis-
trict Judge. (CA-97-83-5-T)


Submitted:   February 29, 2000            Decided:   March 14, 2000


Before MICHAEL and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


J. Kevin Morton, Winston-Salem, North Carolina, for Appellant.
Mark T. Calloway, United States Attorney, Joseph L. Brinkley,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Doris Prevette appeals the district court’s order adopting the

magistrate judge’s report and recommendation granting the Commis-

sioner’s motion for summary judgment in Prevette’s action for sup-

plemental security income benefits and affirming the Commissioner’s

determination that Prevette is not disabled.        See Prevette v.

Apfel, No. CA-97-83-5-T (W.D.N.C. Aug. 9, 1999).    We have reviewed

the record and the district court’s opinion and find no reversible

err.   We conclude the Commissioner’s decision is supported by sub-

stantial evidence.    See Richardson v. Perales, 402 U.S. 389, 401

(1971).    Accordingly, we affirm.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                  2